Citation Nr: 1506148	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder, with depressed mood.

2.  Entitlement to a rating in excess of 20 percent for spondylolisthesis at L5-S1.

3.  Entitlement to a total rating based on individual unemployability based on service-connected disability.


REPRESENTATION

The Veteran is represented by:  Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1978.  These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


REMAND

Adjustment Disorder with Depressed Mood

Pursuant to his increased rating claim for adjustment disorder with depressed mood, Veteran was provided a VA examination in December 2012.  During an October 2014 Board hearing, the Veteran testified that his service-connected adjustment disorder with depressed mood had worsened since the December 2012 VA examination.  The Veteran was not provided a VA examination subsequent to December 2012, and the evidence of record is otherwise insufficient to determine the current severity of the Veteran's adjustment disorder with depressed mood.  As such, a remand of the Veteran's claim is warranted in order to provide him a thorough and contemporaneous VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Spondylolisthesis at L5-S1

During the October 2014 Board hearing, the Veteran indicated that a May 2012 examination report had been obtained by or submitted to the RO.  This examination report apparently concerns an evaluation of the Veteran's service-connected 

spondylolisthesis at L5-S1, and was administered by a Dr. "Reese" or "Reiss" (phonetically spelled by the hearing transcriptionist).  The results of this evaluation purportedly showed that the Veteran's spondylolisthesis at L5-S1 was worse than the results obtained during the most recent VA examination, which occurred in February 2011.  However, the Board was unable to locate the May 2012 examination in the Veteran's claims file.  Consequently, the Board finds that a remand is required in order to attempt to obtain this examination report.

Additionally, given that the most recent VA examination assessing the severity of the Veteran's service-connected spondylolisthesis at L5-S1 is dated in February 2011, the Board finds that a remand is also warranted in order to provide him a thorough and contemporaneous VA examination.  Id.

A Total Rating For Compensation Purposes
Based Upon Individual Unemployability

The Board finds that the claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is inextricably intertwined with the other issues being remanded herein.  All issues inextricably intertwined with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU is intertwined with the issues of entitlement to increased ratings for adjustment disorder with depressed mood and spondylolisthesis at L5-S1 because a decision on the latter claims may have an impact on the former claim.  Consequently, the claim of entitlement to TDIU must be remanded for adjudication contemporaneous to the other two claims.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of 

all records which have not previously been obtained from identified treatment sources, to include (a) any evidence associated with the May 2012 examination administered by Dr. "Reese" or "Reiss" (phonetically spelled); (b) any documentation associated with the Veteran's application for disability benefits from the Social Security Administration; (c) any other relevant evidence identified by the Veteran that is not already associated with the claims file; and (d) the Veteran's VA treatment records dated in and after December 2012.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected adjustment disorder, with depressed mood.  The claims 

file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

In so doing, the examiner must differentiate the Veteran's adjustment disorder, with depressed mood symptoms, from the symptoms attributable to the Veteran's nonservice-connected disabilities, if possible.  If the examiner cannot differentiate the symptoms 

associated with the Veteran's adjustment disorder with depressed mood from the symptoms attributable to the Veteran's nonservice-connected disabilities, the examiner must so state.  

3.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected spondylolisthesis at L5-S1.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected spondylolisthesis at L5-S1.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected spondylolisthesis at L5-S1.  

The examiner must also ascertain whether the Veteran's service-connected spondylolisthesis at L5-S1 involves intervertebral disc syndrome, and if so, is it manifested by or productive of incapacitating episodes and the frequency thereof.  The examiner is advised that an "incapacitating episode" is defined by the regulations as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

4.  The Veteran must be afforded an appropriate VA examination to determine to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be re-adjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

